Exhibit 10.1

Performance Share Award Agreement

This Performance Award Agreement (this “Agreement”) is made and entered into as
of             (the “Grant Date”) by and between Team, Inc., a Delaware
corporation (the “Company”) and             (the “Grantee”).

WHEREAS, the Company has adopted the Team, Inc. 2006 Stock Incentive Plan (the
“Plan”) pursuant to which Performance Awards may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Performance Awards provided
for herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Grant of Performance Share Units. Pursuant to Section VI of the Plan, the
Company hereby grants to the Grantee an Award of [MAX AWARD] Performance Stock
Units (the “Award”), which amount represents the maximum award and shall be
subject to reduction by the Committee as provided by this Agreement and the
Plan. Each Performance Stock Unit (“PSU”) represents the right to receive one
share of Common Stock, subject to the terms and conditions set forth in this
Agreement and the Plan.

2. Performance Goal. Subject to adjustment as provided in Section 3 below, the
Award shall become vested if the Company’s [PERFORMANCE METRIC] is equal to
[$            ] for the period commencing on [PERFORMANCE PERIOD] (the
“Performance Period”). For purposes of this provision, [PERFORMANCE METRIC]
shall be determined based on the financial information reported in the Company’s
quarterly and annual reports filed with the Securities and Exchange Commission,
provided that such amount shall be adjusted to take into account income charges
for restructuring, extraordinary, unusual or non-recurring items, discontinued
operations and cumulative effect of accounting changes, each as defined by
Generally Accepted Accounting Principles or changes in tax laws, as identified
on the face of the income statements or in the footnotes thereto, or in the
Management Discussion and Analysis section of the Company’s quarterly and annual
reports filed with the Securities and Exchange Commission.

3. Additional Performance Goals. Pursuant to Section VI of the Plan, the
Committee has elected to eliminate or reduce the number of shares of stock under
the Award as provided in this Agreement. On or before [APPLICABLE DATE], the
Committee shall review the Company’s overall performance based on the criteria
and factors provided in Exhibit 1 which sets forth additional Performance Goals
and provides for the reduction in the number of PSUs subject to this Award in
accordance with this Agreement and the Plan.

4. Determination of Performance. Following completion of the Performance Period
and prior to [APPLICABLE DATE], the Committee will review and certify in writing
whether the Performance Goal set forth in Section 2 of this Agreement has been
achieved and whether the additional Performance Goals described in Section 3 of
this Agreement have been achieved. At that time, the Committee will decide
whether and to the extent it is required to exercise its negative discretion to
reduce the number of PSUs subject to this Agreement as provided by this
Agreement. Following the issuance of this certification, the number of PSUs that
the Grantee shall earn, if any, shall be final, conclusive and binding on the
Grantee, and on all other persons, to the maximum extent permitted by law.



--------------------------------------------------------------------------------

5. Vesting of PSUs. The PSUs are subject to forfeiture until they vest. Except
as otherwise provided herein, the PSUs will vest and become non-forfeitable on
[APPLICABLE DATE], subject to (i) the achievement of the Performance Goal,
(ii) the exercise of the Committee’s negative discretion to reduce the number of
PSUs subject to this Award as provided in this Agreement and the Plan based upon
achievement of the additional Performance Goals, and (iii) the Grantee’s
“Continuous Service” with the Company from the Grant Date through [APPLICABLE
DATE].

6. Termination of Continuous Service.

6.1 Except as otherwise expressly provided in this Agreement, if the Grantee’s
employment with the Company terminates for any reason at any time prior to
[APPLICABLE DATE], all of the PSUs shall be automatically forfeited upon such
termination of Continuous Service and neither the Company nor any Affiliate
shall have any further obligations to the Grantee under this Agreement.

6.2 Notwithstanding Section 6.1, if the Grantee’s Continuous Service terminates
during the Performance Period as a result of the Grantee’s death or Disability,
the Grantee will vest on such date in a portion of the PSUs determined by
multiplying (i) [TARGET AWARD] by (ii) a fraction, the numerator of which equals
the number of days that the Grantee was employed between [PERFORMANCE PERIOD
BEGINNING DATE] and the date of death or Disability, and the denominator of
which equals [PERFORMANCE PERIOD END DATE]. Any remaining PSUs subject to this
Agreement shall be forfeited on the date of death or Disability.

7. Effect of a Change in Control. If there is a Change in Control during the
Performance Period, the Grantee shall be vested in [TARGET AWARD] PSUs on the
effective date of the Change in Control, which amount shall be paid no later
than thirty (30) days following such Change in Control. Any remaining PSUs
subject to this Agreement shall be forfeited on the date the Change in Control
occurs.

8. Payment of PSUs. Payment in respect of the PSUs earned for the Performance
Period shall be made in shares of Common Stock and shall be issued to the
Grantee as soon as practicable following the vesting date and in any event
within sixty (60) days following the vesting date. The Company shall (i) issue
and deliver to the Grantee the number of shares of Common Stock equal to the
number of vested PSUs less applicable minimum tax withholding, and (ii) enter
the Grantee’s name on the books of the Company as the shareholder of record with
respect to the shares of Common Stock delivered to the Grantee.

9. Transferability. Subject to any exceptions set forth in this Agreement or the
Plan, the PSUs or the rights relating thereto may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Grantee,
except by will or the laws of descent and distribution, and upon any such
transfer by will or the laws of descent and distribution, the transferee shall
hold such PSUs subject to all of the terms and conditions that were applicable
to the Grantee immediately prior to such transfer.

 

10. Rights as Shareholder; Dividend Equivalents.

10.1 The Grantee shall not have any rights of a shareholder with respect to the
shares of Common Stock underlying the PSUs, including, but not limited to,
voting rights and the right to receive or accrue dividends or dividend
equivalents.



--------------------------------------------------------------------------------

10.2 Upon and following the vesting of the PSUs and the issuance of shares, the
Grantee shall be the record owner of the shares of Common Stock underlying the
PSUs unless and until such shares are sold or otherwise disposed of, and as
record owner shall be entitled to all rights of a shareholder of the Company
(including voting and dividend rights, if any).

11. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.

12. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the PSUs shall be adjusted or
terminated in any manner as contemplated by Section 7 of the Plan.

13. Tax Liability and Withholding.

13.1 The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
the Plan, the amount of any required statutory minimum withholding taxes in
respect of the PSUs and to take all such other action as the Company deems
necessary to satisfy all obligations for the payment of such withholding taxes.
As a condition of the receipt of this grant, prior to the vesting of the PSUs
Grantee hereby agrees to make such arrangements as the Company may require in
order to satisfy the statutory minimum federal, state, local or foreign
withholding tax obligations that the Company, in its sole discretion, determines
may arise in connection with the receipt of this grant or the issuance of shares
of Common Stock (the “Tax Obligations”). Grantee understands that the Company
shall not be required to issue any shares of Common Stock under the Plan unless
and until such Tax Obligations are satisfied.

13.2 The Company intends, and Grantee hereby authorizes the Company, to satisfy
the Tax Obligations by withholding from the Grantee’s vested PSUs the number of
full shares of Common Stock having an aggregate market value at that time of
vesting equal to the amount the Company determines are equal to the Tax
Obligations, with the remainder to be satisfied by withholding from Grantee’s
wages or other cash compensation payable by the Company or your employer. To the
extent the Company determines that the number of PSUs or shares of Common Stock
withheld pursuant to this Paragraph is insufficient to satisfy such Tax
Obligations, Grantee hereby authorizes the Company or Grantee’s employer to
deduct from Grantee’s compensation the additional amounts necessary to fully
satisfy the Tax Obligations. If the Company chooses not to deduct such amount
from Grantee’s compensation, Grantee agrees to pay the Company, in cash or by
check, the additional amount necessary to fully satisfy the Tax Obligations.
Grantee hereby agrees to take any further actions and execute any additional
documents as may be necessary to effectuate the provisions of this Paragraph.

13.3 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (i) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the PSUs or the subsequent sale of any
shares, and (ii) does not commit to structure the PSUs to reduce or eliminate
the Grantee’s liability for Tax-Related Items.



--------------------------------------------------------------------------------

14. Non-competition and Non-solicitation.

14.1 In consideration of the PSUs, the Grantee agrees and covenants not to:

(a) contribute his or her knowledge, directly or indirectly, in whole or in
part, as an employee, officer, owner, manager, advisor, consultant, agent,
partner, director, shareholder, volunteer, intern or in any other similar
capacity to an entity engaged in the same or similar business as the Company and
its Affiliates, including those engaged in the business of specialty maintenance
and construction services required in maintaining high temperature and high
pressure piping systems and vessels utilized extensively in heavy industry,
which service includes, but is not limited to, inspection and assessment, field
heat treating, leak repair, fugitive emissions control, hot tapping, field
machining, technical bolting, field valve repair asset integrity and reliability
management services and products involving advanced inspection and engineering
assessment and the sale and service of waterworks valves and any other services
Team currently provides for a period of two (2) years following the Grantee’s
termination of Continuous Service;

(b) directly or indirectly, solicit, hire, recruit, attempt to hire or recruit,
or induce the termination of employment of any employee of the Company or its
Affiliates for eighteen (18) months following the Grantee’s termination of
Continuous Service; or

(c) directly or indirectly, solicit, contact (including, but not limited to,
e-mail, regular mail, express mail, telephone, fax, and instant message),
attempt to contact or meet with the current customers of the Company or any of
its Affiliates for purposes of offering or accepting goods or services similar
to or competitive with those offered by the Company or any of its Affiliates for
a period of two (2) years following the Grantee’s termination of Continuous
Service.

14.2 If the Grantee breaches any of the covenants set forth in Section 14.1:

(a) all unvested PSUs shall be immediately forfeited; and

(b) the Grantee hereby consents and agrees that the Company shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

15. Compliance with Law. The issuance and transfer of shares of Common Stock in
connection with the PSUs shall be subject to compliance by the Company and the
Grantee with all applicable requirements of federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s shares of Common Stock may be listed. No shares of Common Stock shall
be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.

16. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Legal Officer of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Grantee under this Agreement shall be in writing and addressed
to the Grantee at the Grantee’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.



--------------------------------------------------------------------------------

17. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Texas without regard to conflict of law
principles.

18. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.

19. PSUs Subject to Plan. This Agreement is subject to the Plan as approved by
the Company’s shareholders. The terms and provisions of the Plan, as it may be
amended from time to time, are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

20. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
PSUs may be transferred by will or the laws of descent or distribution.

21. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

22. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the PSUs in this Agreement does not create any contractual right or other
right to receive any PSUs or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Grantee’s employment with the Company.

23. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the PSUs, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.

24. Section 162(m). All payments under this Agreement are intended to constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code. This Award shall be construed and administered in a manner
consistent with such intent.

25. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.



--------------------------------------------------------------------------------

26. No Impact on Other Benefits. The value of the Grantee’s PSUs is not part of
his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

27. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

28. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the PSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the PSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TEAM, INC. By:     Name:     Title:     ACCPETED AND AGREED: GRANTEE By:    
Name:     Date:    



--------------------------------------------------------------------------------

Performance Share Award Agreement

Exhibit 1

The Committee has determined that the determination of the number of PSUs
awarded shall be based upon the achievement of the Additional Performance Goals
at the end of the Performance Cycle. The Committee shall use its negative
discretion to reduce the Award as follows:

1. Target Award. The “Target Award” for Participant shall be [TARGET AWARD]
PSUs. The actual number of PSUs received by Participant following the exercise
of the Committee’s negative discretion as set forth herein will be determined as
a multiple of the Target Award level, based upon the Company’s financial
performance.

2. Performance Cycle. For purposes of determining the achievement of the
Additional Performance Goals, the Committee will measure the Company’s financial
performance during the period [ADDITIONAL PERFORMANCE PERIOD].

3. Additional Performance Goals. Financial performance will be measured based on
the Company’s [ADDITIONAL PERFORMANCE METRIC] during the Performance Cycle. In
determining [ADDITIONAL PERFORMANCE METRIC] for this purposes, the Committee
shall use [ADDITIONAL PERFORMANCE METRIC] as reported in the Company’s quarterly
and annual reports filed with the Securities and Exchange Commission which shall
be adjusted to take into account income charges for restructuring,
extraordinary, unusual or non-recurring items, discontinued operations and
cumulative effect of accounting changes, each as defined by Generally Accepted
Accounting Principles or changes in tax laws, as identified on the face of the
income statements or in the footnotes thereto, or in the Management Discussion
and Analysis section of the Company’s quarterly and annual reports filed with
the Securities and Exchange Commission.

 

4. Calculation of PSU Amount. The Committee shall reduce the number of PSUs
subject to this Award as follows:

A. [$ AMOUNT] shall be the “Minimum Performance Threshold” for the Performance
Cycle. If the Company’s [ADDITIONAL PERFORMANCE METRIC] is less than the Minimum
Performance Threshold, no amount should be received under the Award.

B. If the Minimum Performance Threshold has been met, the number of PSUs
retained by Participant shall be determined based upon (i) the Target Award
multiplied by (ii) the applicable percentage set forth in the Payout Range as
set forth below. The applicable Payout Range percentage shall be determined by
the Committee based upon the Payout Range percentage corresponding with the
Actual [ADDITIONAL PERFORMANCE METRIC] of the Company during the Performance
Cycle as set forth in the following table:

 

Performance Level

   [A’DDL PERF METRIC]($MM)    Payout Range

Below Threshold level

      0

Threshold Level

   > ___ < ___    50 - 99%

Target Level

   > ___ < ___    100 - 199%

Above Target Level

   > ___ < ___    200 - 299%

Maximum Level

   ____    300%

For Actual [ADDITIONAL PERFORMANCE METRIC] that falls between two Performance
Levels in the above table, the Committee shall determine the Payout Range
percentage on a pro rata basis (i.e. by interpolation). In no event will the
Payout Range percentage exceed the maximum Payout Range percentage for the
respective Performance Level.